          Case 1:99-cr-00075-RA Document 215 Filed 03/02/21 Page 1 of 3
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 03/03/2021


 UNITED STATES OF AMERICA,
                                                                No. 99-CR-75 (RA)
                       v.
                                                                      ORDER
 ROBERTO BERAS,

                             Defendant.


RONNIE ABRAMS, United States District Judge:
       Before the Court are two requests for relief filed by Roberto Beras, individually (Dkt.
206) and through counsel (Dkt. 213), in which he asks the Court to order him released from
immigration custody pending his removal from the United States. For the following reasons,
those requests are denied.
       On December 21, 2021, the Court granted Mr. Beras’s motion for compassionate release
pursuant to 18 U.S.C. § 3582(c)(1)(A). See Dkt. 205; United States v. Beras, No. 99-CR-75
(RA), 2020 WL 7496354 (S.D.N.Y. Dec. 20, 2020). During the briefing on that motion, the
Government raised the fact that Mr. Beras was subject to an immigration detainer, such that any
reduction of his sentence would likely result in his transfer to the custody of the immigration
authorities and subsequent removal from the United States. The Court accordingly appointed
Aaron Mysliwiec as CJA counsel to Mr. Beras to ensure that Mr. Beras understood the possible
immigration-related consequences that could follow an imminent release from federal prison,
and to confirm that he still wished to pursue his motion. Dkt. 202. When Mr. Mysliwiec
confirmed that Mr. Beras understood those consequences and nonetheless wished to proceed,
Dkt. 203, the Court granted the motion for compassionate release, reduced Mr. Beras’s federal
prison sentence to time served, and stayed the release order “for fourteen days to allow the
defendant to make any applications to U.S. Immigration and Customs Enforcement regarding the
immigration detainer and to allow the Bureau of Prisons to make any necessary arrangements for
the defendant’s release,” Dkt. 205 (citing United States v. Bayuo, No. 15-CR-576 (JGK), 2020
WL 4196835 (S.D.N.Y. June 20, 2020)).
          Case 1:99-cr-00075-RA Document 215 Filed 03/02/21 Page 2 of 3




       On February 8, 2021, the Court received a letter from Mr. Beras dated January 14, 2021
and styled as a “motion to intervene.” He asserted, in substance, that this Court’s December 21,
2021 order was violated when he was transferred to the custody of the immigration authorities on
December 31, 2021, four days before the fourteen-day stay was to expire. See Dkt. 207. He
further complained that ICE had not responded to his application to remove the detainer. Id. The
Government responded in opposition on February 25, 2021, arguing that Mr. Beras’s objections
to ICE’s treatment of his application for release or its preparations to deport him “fall outside this
Court’s ambit.” Dkt. 211. The Government also asserted that, notwithstanding the apparent
“error” in Mr. Beras’s transfer from BOP to ICE custody four days before the expiration of the
stay, the purpose of the Court’s stay was fully realized in that Mr. Beras was able to make an
application to ICE and the BOP was able to make proper arrangements for his release. Id.
Through counsel, Mr. Beras then renewed his request for the Court to order him released from
immigration detention. See Dkt. 213. On March 2, 2021 Mr. Mysliwiec advised the Court that
Mr. Beras may have been removed from the United States, but that he could not independently
confirm that report. See Dkt. 214.
       To the extent that this case continues to present a live controversy—which it may not if
Mr. Beras was in fact removed from the United States, see Pena v. Lynch, 257 F. Supp. 3d 346,
347 (S.D.N.Y. 2017)—the Court agrees with the Government that it would not be appropriate for
the Court to order Mr. Beras’s release.
       As an initial matter, the Court is not persuaded that because it has overseen Mr. Beras’s
criminal prosecution, it has the authority to order the immigration authorities to release him. The
cases cited by Mr. Beras for the proposition that a federal court has inherent authority to grant
bail to an immigration detainee within its jurisdiction all came before the federal courts through
the procedural vehicle of a petition for habeas corpus. See Demore v. Kim, 538 U.S. 510 (2003);
Mapp v. Reno, 241 F.3d 221 (2d Cir. 2001); Coronel v. Decker, 449 F. Supp. 3d 274 (S.D.N.Y.
2020); S.N.C. v. Sessions, No. 18-CV-7680 (LGS), 2018 WL 6175902, at *1 (S.D.N.Y. Nov. 26,
2018). No such petition is before this Court.
       In any event, the fact that Mr. Beras was transferred out of BOP custody four days prior
to the expiration of the stay does not, in the Court’s view, present a basis to order the relief
sought. The Court agrees with the Government that Mr. Beras was able to “effectuate the
purpose” of the stay by making an application to ICE to remove the detainer. See Dkt. 211.

                                                  2
           Case 1:99-cr-00075-RA Document 215 Filed 03/02/21 Page 3 of 3




Although it is not clear that ICE ever responded to his application, the Court’s order did not
direct ICE to respond within a particular amount of time or to take any particular action in
response to the application. Nor is it clear what might have compelled ICE to release him. Mr.
Beras concedes that as a general matter, by dint of his status as a noncitizen and his commission
of an aggravated felony, he could be lawfully detained and deported. See Dkt. 213 at 1 n.1.
         For the foregoing reasons, Mr. Beras’s motions are denied. The Clerk of Court is
respectfully directed to terminate the motions pending at Dkts. 206 and 213.1
SO ORDERED.
Dated:      March 2, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge




1
  The Court thanks Mr. Mysliwiec for his assistance with this matter and his expeditious counsel
to Mr. Beras on two different occasions.
                                                 3
